Citation Nr: 1146350	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  08-16 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for fibromyalgia (to include systemic lupus erythematosus, multiple sclerosis, with fatigue, stiffness, weakness, myofascial pain, musculoskeletal pain, cold hands and feet/swollen soft tissue, upper and low back pain, muscle pain, and leg paresthesia).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to September 1998.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in January 2008, a statement of the case was issued in May 2008, and a substantive appeal was received in May 2008.  In her substantive appeal, the Veteran requested a travel Board hearing; however, she withdrew such request in June 2008.  In a July 2009 submission, the Veteran requested a central office Board hearing; however, she withdrew such request in April 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In January 2007, the Veteran filed a claim of service connection for systemic lupus erythematosus (SLE), which she asserted could affect the skin, joints, kidneys and other organs.  She also claimed upper and lower back pain.  In March 2007, the Veteran amended her claim to include myofascial pain syndrome.  In May 2007, the Veteran amended her claim to include multiple sclerosis (MS).  In June 2007, the Veteran amended her claim to include fibromyalgia.  

Per the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Proper notice, which notifies him of the evidence and information necessary to support his claim must be issued to the Veteran.  Along with ensuring proper VCAA notice pertaining to his claim, VA is also instructed to provide proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) (2011).  Such notice should also include an explanation as to the type of evidence that is needed to establish a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Initially, the Board notes that the February 2007 and June 2007 VCAA letters addressed her claims of service connection for SLE, myofascial pain syndrome, MS, and chronic back pain, but the Veteran has not been issued a VCAA letter pertaining to her June 2007 amended claim of service connection for fibromyalgia.  Additionally, the June 27, 2007 VCAA letter pertaining to her amended claim of service connection for MS did not cite to the applicable presumptive provisions for establishing service connection for MS.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  Thus, the RO should ensure that the Veteran receives proper notice pursuant to the VCAA with regard to these issues.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  

Where a veteran had active service continuously for 90 days or more during a period of war or during peacetime service after December 31, l946, and multiple sclerosis becomes manifest to a degree of 10 percent or more within 7 years from date of termination of such service (or an organic neurological disease becomes manifest to a degree of 10 percent or more within one year from date of termination of such service), such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  Pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8018, a minimum rating of 30 percent is assignable for multiple sclerosis.

To establish service connection for a chronic disease on a presumptive basis, it is not required that the disease be diagnosed in the presumptive period, but only that there be then shown by acceptable medical or lay evidence characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Symptomatology shown in the prescribed period may have no particular significance when first observed, but in light of subsequent developments it may gain considerable significance.  38 C.F.R. § 3.307(c).

Review of the VA outpatient treatment records from the Memphis, Tennessee VA Medical Center (VAMC) reflect that MS was initially suspected in or about September 2006, which would constitute a 8 year period after separation from service.  However, a November 2006 VA entry indicates that the Veteran was diagnosed with MS at an "outside hospital" but there were no details.  The Veteran should be contacted to identify any private medical providers who treated or diagnosed her with MS, or any other neurological disease, prior to September 2006.  

The evidence of record contains VA outpatient treatment records from the Memphis VAMC dated beginning on January 25, 2006.  An attempt should be made to obtain any outstanding VA outpatient treatment records for the period September 4, 1998, to January 24, 2006, from the Memphis VAMC or Gainesville VAMC, as the Veteran lived in Jacksonville, Florida during such time period.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Updated treatment records from the Memphis VAMC for the period December 20, 2008, to the present should be associated with the claims folder.  Id.

Service treatment records reflect that an EMG was conducted on September 25, 1997 and her right median and ulnar nerve were normal.  On October 17, 1997, she reported severe joint pain all over her body, but after examination no diagnosis was rendered.  A December 10, 1997, Report of Medical Board, reflects that the Veteran had been seen for cervical, thoracic and lumbar spine pain since April 1997.  It was noted that EMG's and nerve conduction velocities were normal and her symptoms had resolved.  She noted no motor weakness.  A physical examination was essentially normal.  Laboratory testing was conducted which reflected negative findings; however, she had a positive ANA with a 1:40 dilution speckled.  Such test is used to help screen for autoimmune disorders.  In light of the Veteran's complaints documented in service and the positive ANA result, the Veteran should be afforded a VA examination to clarify the nature of her claimed disabilities and the etiology of all diagnosed conditions.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Ensure compliance with all notice and assistance requirements set forth in the VCAA and its implementing regulations, to include advising the Veteran of the evidence necessary to substantiate her service connection claims for fibromyalgia and multiple sclerosis (to include proper notice per 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)), as well as what evidence she is to provide and what evidence VA will attempt to obtain in accordance with Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice should include an explanation as to the information or evidence needed to establish a disability rating and an effective date, as outlined by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Contact the Veteran and request that she identify all private medical providers who treated or diagnosed her with MS, or any other neurological disease, prior to September 2006.  Upon obtaining an appropriate release, request the Veteran's treatment records from any identified medical providers.

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Request the Veteran's VA treatment records from the Memphis VAMC and Gainesville VAMC for the period September 4, 1998, to January 24, 2006.  Request updated VA treatment records from the Memphis VAMC for the period December 20, 2008, to the present.

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002) and 38 C.F.R. § 3.159(e).

4.  Schedule the Veteran for a VA examination with a physician in order to determine the nature and etiology of her claimed fibromyalgia (to include systemic lupus erythematous, multiple sclerosis, with fatigue, stiffness, weakness, myofascial pain, musculoskeletal pain, cold hands and feet/swollen soft tissue, upper and low back pain, muscle pain, and leg paresthesia).  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should respond to the following:

a)  Does the Veteran have fibromyalgia?

b)  If yes, please identify all of the symptomatology associated with her fibromyalgia?

c)  If the Veteran has fibromyalgia, did fibromyalgia at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's period of service, or is any such disability otherwise related to such period of service?

d)  Does the Veteran have multiple sclerosis?

e)  If yes, please provide an opinion as to the likely date of onset.

f)  If the Veteran has multiple sclerosis, did multiple sclerosis at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's period of service, or is any such disability otherwise related to such period of service?

g)  Does the Veteran have systemic lupus erythematosus?

h)  If yes, did systemic lupus erythematosus at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's period of service, or is any such disability otherwise related to such period of service?

i)  Does the Veteran have a disability manifested by fatigue, stiffness, weakness, myofascial pain, musculoskeletal pain, cold hands and feet/swollen soft tissue, upper and low back pain, muscle pain, and leg paresthesia?

j)  If yes, did any diagnosed disability at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's period of service, or is any such disability otherwise related to such period of service?

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with service treatment records, post-service treatment records, and lay statements of the Veteran.

5.  After completion of the above, the RO should review the expanded record and readjudicate the claim of service connection for fibromyalgia (to include systemic lupus erythematous, multiple sclerosis, with fatigue, stiffness, weakness, myofascial pain, musculoskeletal pain, cold hands and feet/swollen soft tissue, upper and low back pain, muscle pain, and leg paresthesia).  If the benefit sought is not granted in full, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and her representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


